Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP JP08105684 (JP ‘684).
With respect to claim 16, JP ‘684 shows a beam (16, Fig.4) for a refrigerator, the beam being rotatably coupled to a door (12, Fig.4) of the refrigerator, the beam comprising: heat insulation material (see translation, paragraph 20); a housing (see annotated figure below) having an end portion and an accommodating space for accommodating said heat-insulation material (see translation paragraph 0020); and an air blocking member (16g, Fig.4) attached to said end portion of said housing.  
With respect to claim 17, wherein said air blocking member (16g) has an air blocking portion (walls surrounding the cavities), said air blocking portion having at least one cavity (see annotated figure below) disposed outside said accommodating space.  
With respect to claim 18, wherein said air blocking member (16g) has fixing portions (end of gasket attached to housing, see annotation below) attached to said .  


    PNG
    media_image1.png
    466
    486
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/101291 A1 (WO ‘291) in further view of JP08105684 (JP ‘684)
With respect to claim 1, WO ‘291 shows a refrigerator, comprising: a storage compartment (32, Fig.6) having an inner wall (inner face at 40, Fig.6); a first door and a second door (35L, 35R) for closing said storage compartment; and a beam (51, Fig.18) rotatably disposed on said first door and having an end portion, said beam having an air blocking member (53, Fig.18) disposed at said end portion of said beam, and when said first door is closed, said air blocking member (53, Fig.18) is disposed between said end portion and said inner wall (Fig.18).  With respect to claim 1, WO ‘291 doesn’t explicitly disclose the beam contains an accommodation space for heat-insulation material. JP ‘684 teaches a beam having an accommodation space (see annotation above) for heat-insulation material (paragraph 0020 of translation). It would have been obvious to one having ordinary skill in the art to include an accommodation space on the beam of WO ‘291 for a heat insulation material, such as taught by the beam of JP ‘684, in order to provide thermal barrier between the refrigerator compartment and prevent condensation from forming.
With respect to claim 2, the combination (WO ‘291) shows wherein said air blocking member has an air blocking portion (53, Fig.18), said air blocking portion having at least one cavity disposed between said end portion and said inner wall (Fig.18).  
With respect to claim 3, the combination WO ‘291 shows wherein said air blocking member has a flexible cavity wall forming said at least one cavity (outer wall of elastic gasket 53).  

With respect to claim 5, the combination (WO ‘291) shows wherein said air blocking member has at least two cavities (see annotated figure below), said at least two cavities being disposed front and back along a depth direction of said storage compartment when said first door is closed (Fig.18).  
With respect to claim 6, the combination (WO ‘291) shows wherein: said air blocking member has a cavity wall (see annotated figure below) forming an outer surface of said air blocking member; and said air blocking member has at least two cavities (see annotated figure below) and a partition wall partitioning said at least two cavities being adjacent cavities, at least one end of said partition wall being connected to said cavity wall forming said outer surface of said air blocking member.  
With respect to claim 7, the combination (WO ‘291) shows wherein said air blocking member further comprises a rigid fixing portion (Fig.18, see annotated figure below) coupled to said end portion of said beam (51).  
With respect to claim 8, the combination (WO ‘291) shows wherein said rigid fixing portion is plate- shaped, and/or said air blocking portion is flat (Fig.18).  
With respect to claim 9, the combination (WO ‘291) shows wherein said air blocking portion has a neck portion (see annotation below) extending from one side .  




    PNG
    media_image2.png
    449
    534
    media_image2.png
    Greyscale

5.	Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/101291 A1 (WO ‘291) in view of JP08105684 (JP ‘684) in further view of US Patent 7,178,293 B2 (Kim). 
	With respect to claim 10, the combination doesn’t explicitly teach the end wall has a groove. Kim shows wherein said end portion has an end wall with a groove (65, Fig.5) formed therein and disposed outside said accommodating space, said groove being open toward said inner wall, and said air blocking member (71) having a fixing 
With respect to claim 11, the combination (Kim) shows wherein said groove has a T-shaped cross-section (65, Fig.5), and said air blocking member has a neck portion (at the end of rib 72) passing through an opening of said groove (Fig.5).  
With respect to claim 12, the combination (JP ‘684) shows wherein said beam (16) has a first housing portion and a second housing portion (Fig.4), said first housing portion and said second housing portion being connected to define said accommodating space, and at least a part of said groove being disposed between said first housing portion and said second housing portion (as modified by Kim).  
6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over JP08105684 (JP ‘684) in further view of US Patent 7,178,293 B2 (Kim).
With respect to claim 19, JP ‘684 doesn’t show the end portion of the housing has a groove. Kim shows wherein said end portion of said housing has a groove (65, Fig.5) formed therein and disposed outside said accommodating space, and said air blocking member has at least one of said fixing portions (72) accommodated in said groove. It would have been obvious to one having ordinary skill in the art to include a groove to the end portion of the beam to accommodate the fixing portion, such as taught by Kim, in order to easily mount the gasket to the beam and easily detach it from the beam. 

Allowable Subject Matter
7.	Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HIWOT E TEFERA/Examiner, Art Unit 3637